Case 9:20-cv-00114-DWM Document 2 Filed 08/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
TRACEY GODFREY, Cause No. CV 20-114-M-DWM
Petitioner,
vs. ORDER DISMISSING PETITION
AND DENYING CERTIFICATE OF
JIM SALMONSEN, APPEALABILITY
Respondent.

 

 

Godfrey, a state prisoner proceeding pro se, has again filed another
document seeking to challenge the state court sentence imposed upon him in
2013.!

In his present filing, Godfrey styles his claims as a “1** Amendment Petition
for Redress,” asserting both First and Fifth Amendment violations. (Doc. 1.)
Presumably, Godfrey seeks to avoid the prohibition upon unauthorized second or

successive habeas petitions by not referencing 28 U.S.C. § 2254. Much like his

 

' See, Godfrey v. Kirkegard, No. CV 14-27-M-DLC (D. Mont. May 5, 2014) (denying petition
for lack of merit); Godfrey v. Kirkegard, No. CV 14-164-M-DLC (D. Mont. June 12, 2014)
(petition dismissed for lack of jurisdiction); Godfrey v. Kirkegard, No. CV 14-190-M-DLC (D.
Mont. June 20, 2014) (petition dismissed for lack of jurisdiction); Godfrey v. Montana, No. CV
16-04-M-DLC (D. Mont. Jan. 19, 2016) (petition dismissed); Godfrey v. Guyer, No. CV 19-54-
M-DLC (D. Mont. April 11, 2019) (petition dismissed for lack of jurisdiction as an unauthorized
second/successive petition); Godfrey v. State, No. CV-19-69-M (D. Mont. April 22, 2019)
(dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-19-86-M-DLC (D. Mont. May 13,
2019) (dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-19-202-M-DLC (D. Mont.
Jan. 2, 2020) (dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-20-20-M-DLC (D.
Mont. March 5, 2020) (dismissed for lack of jurisdiction).

1
Case 9:20-cv-00114-DWM Document 2 Filed 08/06/20 Page 2 of 2

previous filings, Godfrey’s creativity serves no utility here. When an individual is
in custody pursuant to a state court judgment, 28 U.S.C. § 2254, provides the only
habeas remedy for any challenge to his detention, regardless of the nature of such
challenge. White v. Lambert, 370 F. 3d 1002, 1009-10 (9" Cir. 2004), overruled
on other grounds by Hayward v. Marshall, 603 F. 3d 546 (9 Cir. 2010) (en banc).
Godfrey has been informed repeatedly that Court lacks jurisdiction to hear a
second or successive Section 2254 petition. This matter is dismissed.

A certificate of appealability is denied, because there is no doubt this Court
lacks jurisdiction. Transfer to the Court of Appeals is not in the interest of justice,
see 28 U.S.C. § 1631, because Godfrey is aware of the requirements that apply to
second or successive habeas applications.

Accordingly, IT IS HEREBY ORDERED as follows:

1. The Petition (Doc. 1) is DISMISSED for lack of jurisdiction. The Clerk
of Court shall enter, by separate document, a judgment of dismissal.

2. A certificate of appealability is DENIED.

3. This action is CLOSED. No further motions may be

 
  
  

_
DATED this day of August, 2020.

A

Donald W. M oy
United States District Court Judge

1F.TZ2KM.
